DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application provisional application 61347650, filed 5/24/10 and PCT/EP2011/058484, filed 5/24/10.
In regards to the applicant requested the status priority documents, they addressed in the previous office action on page 2 and directly above.

Status of Claims
	Claims 1 and 5-26 are pending.
	Claims 12-26 have been withdrawn from consideration.
	Claims 2-4 have been cancelled.
Election/Restrictions
Applicant elected Invention Group I (Implant) and Species 3 (Figure 1C) with traverse on 08/17/20. 
Drawings
In regards to the applicant requested the status of acceptance of the drawings, they have been accepted into the file.
Specification
In response to the applicant’s amendments the objection to the specification has been withdrawn.
Claim Objections
Claim 1 has been amended to overcome the previously identified antecedent basis issues but create new antecedent basis issues.  Specifically in line 5 the recitation “the articulating part of a joint”.  The claim previously defined an articulating surface of a joint in line two.  Therefore the current recitation should be “an articulating part of the joint” or “the articulating surface of the joint”.  (Emphasis added). Lines 7 and 11 recite “a joint”, which should be replaced with “the joint”.

Claim Rejections - 35 USC § 112
In view of the applicant’s explanation the 112 rejections of claim 1 have been withdrawn.  Based on the applicant’s explanation the upper curved surface shown in Figure 1C is the full extent of the articulation surface, the straight side sections are the full extent of the cartilage contacting surface, and the lower straight portion at a right angle to the cartilage surface and post are the full extent of the bone contacting surface.  Additionally the claim has been amended to better define and compare the configuration of the articulation surface and surface coating.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nygren WO 2009/135889 A1 (Provided in Parent case) (The examiner is citing the US version for ease of access US 20110125277 A1) in view of Dunsmore et al (Dunsmore) US 2005/0164041 A1.
Nygren discloses the invention substantially as claimed being a medical implant for cartilage comprising a contoured body 1 comprising adjacent: articulating surface 5, a side cartilage contacting surface (side surface of layer 7), a lower bone contacting surface (bottom surface of layer 7), and an extending post 4.
Nygren discloses the articulating surface is treated to be harder more durable and have a lower coefficient of friction than the rest of the implant [0068].
Nygren discloses the body of the implant, not surface treatments thereof, may consist of titanium or titanium alloys [0066].
In regards to claims 5-9, Nygren discloses the cartilage contacting surface, bone contacting surface, and post all include Hydroxyapatite (HA) in order to enable the implant to be implanted flush and to promote healing and ingrowth adjacent through chondrointegration to not only the bottom and peg, but also along the side cartilage contacting surfaces [0069]-[0078].   
In regards to claim 9, because the HA is applied to the surface of the post, the inner portions of the post are inherently not coated.
However, Nygren does not disclose that the articulating surface comprises a coating of gas modified titanium nitride.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the articulating surface of Nygren to include a coating of gas modified titanium nitride as taught by Dunsmore in order to improve the hardness and longevity of the implant.  
In regards to the claimed thickness of the articulating surface coating, it would have been obvious to keep the thickness of the coating to below 50 micrometers in order to prevent cracking and separating from the implant.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nygren and Dunsmore (Combination 1) as applied to claims 1-10 above, and further in view of Beam et al (Beam) US 2003/0065400 A1.  
	Combination 1 discloses the invention substantially as claimed being described supra.  However, Combination 1 does not disclose that the coating consists of > 95% HA according to XRD.
	Beam teaches the use of medical implants comprising coatings with HA, wherein HA is > 95% according to XRD [0381] in the same field of endeavor for the purpose of providing pure HA without impurities.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the coating with HA > 95% according to XRD as taught by Beam with the implant of Combination 1 in order to eliminate impurities.  
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
The applicant argues that Nygren fails to teach a cartilage surface with a coating having chondrointegration properties for stimulating cartilage ingrowth, a surface coating on the cartilage surface adjacent to the articulating surface, and a body consisting of titanium and titanium alloy.
With regards to the requirement for the cartilage surface to comprise a coating having chondrointegration properties for stimulating cartilage ingrowth, Nygren discloses a coating of Hydroxyapatite which has provides these properties and effects [0069]-[0078].  The applicant has failed to provide any factual evidence why the HA of Nygren will not perform the claimed function.  With regards to the location being adjacent to the articulating surface, the implant and surfaces of Nygren are so small that all of them are considered to be adjacent to each other.
With regards to the requirement for the body to consist of titanium and titanium alloy, the bioactive ceramic or glass is sintered to the bone engaging surface.  In response to the previous 112 rejection the applicant amended and clarified that their surface wear resistant material is a surface coating not part of the body.  Therefore just like the surface coating claimed by the applicant, the bioactive coating is not part of the body it is a treatment on the surface.  Therefore the titanium/titanium alloy implant of Nygren consists of just titanium or titanium alloy not the bioactive surface treatment. 
The applicant further argues that Dunsmore fails to remedy the deficiencies of Nygren because they are not compatible.  The applicant points to Dunsmore’s use of cobalt chromium not titanium or titanium alloy as being hardened by a deposit of titanium nitride to harden the surface.  This is not persuasive because both Dunsmore and Nygren are in the same field of endeavor, medical joint implants.  Additionally Dunsmore clearly teaches the application of titanium nitride as a hardening means to articulation surfaces.  A person of ordinary skill in the art would readily recognize this hardening means could be applied to more metals that just cobalt chromium and that titanium and titanium alloys would also benefit from hardening when used as articulating surfaces.  The applicant has failed to provide any factual evidence why this teaching would not work with the surface materials of Nygren.
Finally the applicant argues points to numerous deficiencies within Beam, but these arguments are moot because Beam is not relied upon to teach these elements.  Beam is merely relied upon to teach specific percentage of HA using a specific method.  
Therefore the applicant’s amendments have not placed the application in condition for allowance and this action has been made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher D. Prone/Primary Examiner, Art Unit 3738